May 20, 2005


Mr. Ryan D. Clinton
Assistant Solicitor General
P. O. Box 12548(MC 059)
Austin, TX 78711-2548

Ms. Nelda  F. Williams
State Counsel for Offenders
P. O.  Box 4005
HUNTSVILLE, TX 77342-4005

RE:   Case Number:  04-0112
      Court of Appeals Number:  13-01-00714-CV
      Trial Court Number:  00-10-06622-CV

Style:      IN RE  THE COMMITMENT OF MICHAEL FISHER

Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk

Enclosures

|cc:|Ms. Cathy Wilborn       |
|   |Mr. Rafael Edward Cruz  |
|   |Ms. Barbara             |
|   |Gladden-Adamick         |
|   |Ms. Autumn Lewis        |